Case 1:20-cr-00078-AT Document 222 Filed 07/20/21 Page 1of1

USDC SDNY
DOCUMENT
LAW OFFICE OF KENNETH J. ! SOen FILED
P.L.L.C. DATE FILED: 7/90/2021

 

198 ROGERS AVENur
BROOKLYN, NEW YORK 11225
PH (718) 403-9261 FAX (347) 402-7103
ken@kjmontgomerylaw.com

Jury 19, 2021

BY ECF

The Honorable Analisa Torres (AT)
United States District Court
Southern District of New York

500 Pearl Street

New York, New York 10007-1312

Re: United States v. Malik Tunstall, 20 Cr. 78 (AT)

Dear Judge Torres:

This letter is respectfully made on behalf of my client Mr. Tunstall who is
currently on home confinement with ankle monitoring. Mr. Tunstall has been fully compliant
while under pretrial supervision. Pretrial services consents to the removal of the curfew and
location monitoring conditions. According to Pretrial services Mr. Tunstall has been fully
compliant since his release in February 2020 and he has retained full employment in the past
couple of months. The Government defers to the views of Pretrial services on this issue.

Thank you for the Court’s time and consideration in this matter.

Respectfully,

Kenndth, J. OWNents ome
Ke fyamery
s/

Kenneth J. Montgomery

GRANTED. Defendant’s conditions of pre-trial supervision are modified to remove the curfew
and location monitoring conditions only. All other release conditions shall remain in effect.

SO ORDERED. O}-

Dated: July 20, 2021 ANALISA TORRES
New York, New York United States District Judge
